NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0412n.06

                                          No. 14-1837

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                             FILED
UNITED STATES OF AMERICA,                              )               Jun 05, 2015
                                                       )           DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                             )
                                                       )   ON APPEAL FROM THE UNITED
v.                                                     )   STATES DISTRICT COURT FOR
                                                       )   THE WESTERN DISTRICT OF
TROY LAMAR WALKER,                                     )   MICHIGAN
                                                       )
       Defendant-Appellant.                            )


       BEFORE: GUY, BATCHELDER, and GIBBONS, Circuit Judges.


       PER CURIAM. Troy Lamar Walker appeals the district court’s judgment that revoked

his supervised release and imposed a sentence of imprisonment.

       In 2011, Walker pleaded guilty to failure to register as a sex offender, in violation of

18 U.S.C. § 2250(a). The district court sentenced him to 24 months in prison and 10 years of

supervised release. We affirmed the district court’s judgment.        In 2013, Walker admitted

violating the conditions of his supervised release by failing to attend a mental health program

and by failing to comply with Virginia’s sex offender registration law. The district court

sentenced Walker to 8 months in prison and 10 years of supervised release.

       In 2014, the district court determined that Walker again violated the conditions of his

supervised release by failing to receive prior approval from his probation officer before changing

his residence, by failing to report as instructed, and by failing to comply with the reporting

requirements of Michigan’s sex offender registration law. The district court determined that,
No. 14-1837
United States v. Walker

based on a Grade B violation and criminal history category of III, Walker’s guidelines range of

imprisonment was 8 to 14 months. The court varied upward from the guidelines range and

sentenced Walker to 16 months in prison and 10 years of supervised release.

       On appeal, Walker argues that there is insufficient evidence to support the district court’s

finding that he willfully violated the reporting requirements of Michigan’s sex offender

registration law. Walker specifically contends that he could not comply with the law because he

was homeless and lacked a state identification card.        Walker also argues that his above-

guidelines sentence is substantively unreasonable.

       We review for an abuse of discretion a district court’s finding that a defendant violated a

condition of his supervised release. United States v. Curtis, 237 F.3d 598, 605 (6th Cir. 2001).

A district court may revoke a term of supervised release if the court finds by a preponderance of

the evidence that the defendant violated a condition of his supervised release.         18 U.S.C.

§ 3583(e)(3).

       The district court did not abuse its discretion by concluding that Walker violated the

conditions of his supervised release. The evidence introduced at the revocation hearing showed

that Walker knew that he must comply with the reporting requirements of Michigan’s sex

offender registration law and that he failed to do so. And, despite his argument to the contrary,

Walker’s homelessness and lack of a state identification card did not prevent him from properly

reporting. See People v. Dowdy, 802 N.W.2d 239, 245, 247 (Mich. 2011).

       Walker also argues that his above-guidelines sentence is substantively unreasonable,

given the technical nature of his supervised release violations. We review sentences imposed

following revocation of supervised release under an abuse-of-discretion standard for

reasonableness, which has both a procedural and a substantive component. United States v.


                                               -2-
No. 14-1837
United States v. Walker

Polihonki, 543 F.3d 318, 322 (6th Cir. 2008). A sentence may be substantively unreasonable if

the district court selects the sentence arbitrarily, relies on an impermissible sentencing factor,

fails to consider a pertinent factor, or gives an unreasonable amount of weight to any pertinent

factor. United States v. Vowell, 516 F.3d 503, 510 (6th Cir. 2008).

       Walker’s sentence is substantively reasonable. Before imposing the sentence, the district

court discussed several relevant sentencing factors, including the nature of Walker’s supervised

release violations, his history and characteristics, and the need to afford adequate deterrence,

protect the public, and provide Walker with effective correctional treatment. And the court

reasonably concluded that an above-guidelines sentence was warranted, given Walker’s

unwillingness to properly maintain his sex offender registration, his pattern of refusing to comply

with the instructions of his probation officer, and his history of domestic violence.

       Accordingly, we affirm the district court’s judgment.




                                                -3-